 Case: 1:20-cv-04608 Document #: 59 Filed: 12/07/20 Page 1 of 1 PageID #:3134

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Art Ask Agency
                                                            Plaintiff,
v.                                                                       Case No.:
                                                                         1:20−cv−04608
                                                                         Honorable Manish
                                                                         S. Shah
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto, et al.
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 7, 2020:


        MINUTE entry before the Honorable Manish S. Shah: The motion for extension of
time [57] is granted and the defendants listed in the motion have until 12/23/20 to respond
to the complaint. Plaintiff is directed to submit a revised proposed default order with an
updated schedule of defaulting defendants to proposed_order_shah@ilnd.uscourts.gov by
12/11/20. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
